                                                                       JS-6


                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ANAIT I.,                                 Case No. CV 17-08511-DFM

         Plaintiff,                       JUDGMENT

                       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

         Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



Date: March 19, 2019                        ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
